Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 01-26-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-12, 14, 16 and 18-22 are pending. Claims 13, 15 and 17 are cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-09-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 01-26-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 16 and 20 as well as cancelled dependent claim 13. Applicant has added allowable limitations to independent claims 1, 16 and 20 to expedite allowance of the instant application. Further Applicant has amended abstract per objection; therefore objection to abstract is withdrawn. 

Applicant has amended claims 1, 16 and 20 as well as cancelled dependent claim 13. Applicant has added allowable limitations to independent claims 1, 16 and 20 to expedite allowance of the instant application. Applicant arguments filed on 01-26-2021 under remark regarding allowable limitations “Touch screen is a double screen or multi-screen, detecting a sliding instruction for sliding from a first display screen to adjacent display screen and triggering sliding reporting down event for the first screen and up event for the second display screen and no edge suppression I performed between first and second display screen” are persuasive; as after further extensive search and consideration, independent claims 1, 16 and 20 does overcome the non-final rejection mailed on 11-03-2020; which puts application number 16,632,848 in condition for allowance. 

Allowable Subject Matter
Claims 1-12, 14, 16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		Applicant has amended claims 1, 16 and 20 as well as cancelled dependent claim 13. Applicant has added allowable limitations to independent claims 1, 16 and 20 to expedite allowance of the instant application. Applicant’s arguments filed on 01-26-2021 are convincing. As argued by applicant in remarks of 01-26-2021 under claim rejection page 14, paragraph 5 Lines 1-4; the prior arts of ZHANG QIANG et al. (CN 106708263 IDS) in view of North Travis C et al. (US 20170177034 Al); VERTEGAAL ROEL et al. (US 20170224140 Al); Masayuki MATSUDA (US 20110237303 Al) and Hall all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
Touch screen is a double screen or multi-screen, detecting a sliding instruction for sliding from a first display screen to adjacent display screen and triggering sliding reporting down event for the first screen and up event for the second display screen and no edge suppression I performed between first and second display screen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-27-2021